Citation Nr: 0430127	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased evaluation for spinal stenosis, 
currently evaluated at 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to February 
1947.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of VA's Regional Office 
(RO or VARO).  The appeal was advanced on the Board's docket 
under the provisions of 38 C.F.R. § 20.900(c).  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's accredited representative avers that the most 
recent VA examination of record is stale, as the veteran's 
spinal stenosis disability has increased in severity.  It is 
also argued that the veteran should be afforded opportunity 
and notice of VA's new diagnostic criteria pertaining to the 
back prior to appellate resolution of his back claim.  

In brief, the service medical records (SMRs) show that the 
veteran was assessed with acute, severe, lumbo sacral strain 
in September 1946, when he "took most of [the] landing shock 
in [a] standing position[,] twisting his left side" during a 
scheduled jump at Camp Mackall.  He was sent to 
reconditioning class I, and was hospitalized at Fort Bragg 
for 47 days.  He was initially granted service connection for 
low back strain in April 1964, at 10 percent disabling, under 
Diagnostic Code 5295.  His most recent evaluation was 40 
percent, under DC 5293.  

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In addition, effective September 26, 2003, further changes 
have been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

Although the RO issued a statement of the case in March 2003, 
the veteran has not been afforded notice of, or evaluation 
pursuant to, the criteria that were effective on September 
23, 2002.  See 67 Fed. Reg. 53,345 (Aug. 22, 2002), codified 
at 38 C.F.R. § 4.71a, DC 5293 (2003).  These criteria specify 
that the veteran's back disability may be evaluated pursuant 
to incapacitating episodes or chronic manifestations.  

Additionally, from September 26, 2003 forward, the veteran's 
back disability may also be evaluated under the new "General 
Rating Formula for Diseases and Injury to the Spine."  68 
Fed. Reg. 52,454 (Aug. 27, 2003), codified at 38 C.F.R. 
§ 4.71a, DC 5243 (2004).  

It does not appear that the veteran's condition has been 
rated under any of these new criteria, or that he has been 
afforded notice of them.  

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002);  
see also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Additionally, pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding correspondence in 
November 2002 purporting to notify the veteran of the various 
provisions of the VCAA, that correspondence advises the 
veteran of the evidence necessary to establish service 
connection, not to substantiate a claim for increase.  
Accordingly, on remand the RO must provide appropriate VCAA 
notice.  

Therefore, the claim is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO 
should send a new VCAA letter pertaining 
to his claim for an increased rating for 
his back disorder.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected low back disorder since 
November 2001.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

3.  After obtaining any additional 
records to the extent possible the 
veteran should be afforded VA spine and  
neurological examinations to evaluate the 
current nature and severity of his back 
disability under all pertinent VA 
criteria, both old and new.  The claims 
folder should be made available to the 
examiner for review.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  Additionally, the examiner 
should address whether the veteran has 
ankylosis, and the frequency and 
duration of any "incapacitating 
episodes" characterized by bed rest and 
treatment by a physician. 

4.  After the examination report is 
returned, it must be reviewed for 
completeness.  Return inadequate results 
for corrective action. 

5.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  This SSOC should 
contain the provisions of 67 Fed. Reg. 
53,345 (Aug. 22, 2002), codified at 
38 C.F.R. § 4.71a, DC 5293 (2003) and 68 
Fed. Reg. 52,454 (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, DC 5235-
5243 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



